UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6148


WARREN RUSSELL,

                  Plaintiff - Appellant,

          v.

JON E. OZMINT; A. J. PADULA, Warden; MARGRET E. BELL,
Associate Warden; J. J. BROOKS, Associate Warden; MS.
WHITNEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:10-cv-01246-JMC)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Russell, Appellant Pro Se. Lisa Arlene Thomas, THOMPSON
& HENRY, PA, Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren      Russell   appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed    the    record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Russell v. Ozmint, No. 9:10-cv-01246-JMC (D.S.C. Jan.

13, 2011).      We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    the   court    and   argument    would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2